OPINION
We see no merit in the petition for rehearing filed in this case. It does not, in fact, call for serious consideration. The contention made is that "a rehearing is necessary because the opinion had completely misconceived the issue. It purports to decide a matter which was never disputed and assumes as a premise the very point on which the appeal turns." We are amazed at this contention of counsel. We should deny the petition without comment but for the fact that the court is charged with having misconceived the issue. Counsel for respondent states that "all that the opinion does is to quote the language of the amended complaint, `that plaintiff is entitled to a one-third share by virtue of dower under the laws of said Yukon Territory,' and then to say `The law of Yukon Territory or the Dominion of Canada was nowhere pleaded in said complaint.'"
Counsel is correct in the above quotation from our opinion. However, we further state in our opinion, "there is no law governing the allotment of dower rights in Yukon Territory pleaded in said amended complaint so that the trial court might know what laws existed in Yukon Territory governing such matters. The law of Yukon Territory or of the Dominion of Canada was nowhere pleaded in said amended complaint."
1. The rule requiring foreign statutes to be pleaded is not complied with by a statement of the supposed effect of the statute, the view being taken that such a statement is no more than a conclusion or an interpretation of the law by the party pleading, the correctness of which the court has no means of determining in the absence of the statute; and as it involves no issues of fact, it is not even necessary to deny it. 59 C.J. 1206, sec. 748 and cases therein cited.
2. When one relies on a foreign statute as the foundation of a cause of action or defense, he must in the *Page 108 
absence of statutory provisions to the contrary, not only plead and prove the statute, but by the weight of authority he also must plead the construction of the statute as interpreted by the courts of the state in which it was enacted, except where it is otherwise proved by statute. 59 C.J. 1207, sec. 752, and cases therein cited.
3. The portion of the amended complaint which states: "That plaintiff is entitled to a one-third share by virtue of dower under the laws of Yukon Territory," is no more than a conclusion or an interpretation of the party pleading, therefore the foreign statute not being pleaded in the amended complaint, the trial court would not know what laws existed in Yukon Territory governing such matters. We do not agree with the New York case of Berney v. Drexel, 33 Hun, N.Y., 34, which respondent so earnestly relies upon. Same is exceptional and is not supported by weight of authority.
4. Rehearings are not granted as a matter of right (Twaddle v. Winters, 29 Nev. 88, 85 P. 280, 89 P. 289), and are not allowed for the purpose of reargument, unless there is reasonable probability that the court may have arrived at an erroneous conclusion. State v. Woodbury, 17 Nev. 337, 30 P. 1006.
We have given the petition for rehearing due consideration but are not persuaded that our decision is wrong.
The petition for rehearing is hereby denied.
HORSEY, J., concurs.
TABER, J., participated in the original hearing of this matter, but at the time of consideration of this petition for rehearing his successor has not qualified. *Page 109